DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4 and 12-15 are objected to because of the following informalities:  
Claim 4 is suggested to be amended to read, “wherein is decided by referring to measured data indicating the network status of same TCP connection” to make the claim read better. 
Claims 12-15 are suggested to be amended to read, “The non-transitory computer readable recording medium according to claim 10, …” to be consistent with claim 10. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a TCP terminating part that terminates” (claim 1); “a monitoring part that monitors” (claims 1-3); “a transferring rate controlling part that changes” (claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification (e.g., see par [0076] of the Application Publication) shows that the computer program appears to be the corresponding structure and that the specification discloses sufficient descriptions for claimed function (e.g., see par [0043]-[0048]; [0050]-[0055] of the Application Publication).  
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (U.S. Patent Application Publication No. 2013/0148507) and further in view of Tivig (U.S. Patent Application Publication No. 2012/0290727).

Regarding Claim 1, Wen et al. teaches A communication apparatus (wireless communication device FIGS. 2, 3), comprising: at least a processor (CPU (FIG. 2)); and a memory in circuit communication with the processor (memory (FIG. 2)), wherein the processor is configured to execute program instructions stored in the memory to implement:  a monitoring part that monitors network status of the apparatus of data transmission destination on a per-session basis (Wen et al. teaches that the wireless communication device includes a congestion detecting section 14 (par [0039]; FIG. 3); congestion detecting section detects whether congestion has occurred in a destination wireless communication device (par [0046]); congestion is detected based on the success rate of transmission of data packet  by checking whether an ACK is returned from the gateway device in response to the transmission of the data packet (par [0096]; FIG. 9); in the event of congestion of a destination wireless communication device, each wireless communication device is allowed to perform data transmission at a transmission rate determined in accordance with the influence rate of a hidden terminal, that allows each wireless communication device to suppress decrease in the rate of successful arrival of data (par [0033])[NOTE: the congestion is detected while in communication, thus per-session basis]); and a transferring rate controlling part that changes size of a transmission buffer that is adopted to the session based on the network status (Wen et al. teaches that a transmission buffer size adjusting section determines the number of packets that are to be increased or decreased (par [0106]); the transmission buffer size adjusting section controls the transmitting section to adjust the number of packets which are stored in the transmission buffer (par [0108]); the transmission buffer size adjusting section reduces the buffer size by the determined number of packets that are to be decreased (par [0125])).  
	Although teaching two devices in communication as noted above, Wen et al. does not explicitly teach a TCP terminating part that terminates TCP (Transmission Control Protocol) communication with an apparatus of data transmission destination.   Tivig teaches such a limitation. 
	Tivig is directed to method and system for increasing performance of transmission control protocol sessions in data networks.  More specifically, Tivig teaches a TCP terminating part that terminates TCP (Transmission Control Protocol) communication with an apparatus of data transmission destination (Tivig teaches a TCP proxy comprising a system that resides in a traffic path and controls and manipulates traffic flow, and that the client’s TCP session terminates on the system and the system initiates a TCP session to the server on the client behalf (par [0046]); proxy system terminates the client’s session (par [0088])). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wen et al. so that the communication apparatus comprises a TCP terminating part that terminates TCP communication with an apparatus of data transmission destination, as taught by Tivig.  The modification would have allowed the system to control and manipulate traffic flow to increase both the instantaneous and overall performance of TCP content delivery (see Tivig, par [0046]). 

Regarding Claim 2, the combined teachings of Wen et al. and Tivig teach The communication apparatus according to claim 1; and further, the references teach wherein the monitoring part monitors at least one of throughput, round-trip time (RTT) and occurrence rate of packet loss as the network status (Wen et al. teaches congestion is detected based on the success rate of transmission of data packet by checking whether an ACK is returned from the gateway device in response to the transmission of the data packet (par [0096]; FIG. 9)[NOTE: ACK not received indicates packet loss]).  

Regarding Claim 3, the combined teachings of Wen et al. and Tivig teach The communication apparatus according to claim 1; and further, the references teach wherein the monitoring part monitors number of ACK reception packets per unit time as the network status (Wen et al. teaches congestion is detected based on the success rate of transmission of data packet by checking whether an ACK is returned from the gateway device in response to the transmission of the data packet (par [0096]; FIG. 9); congestion detecting section calculates the success rate of transmission of the data packets transmitted during the data amount adjustment period (par [0101)).  

Regarding Claim 4, the combined teachings of Wen et al. and Tivig teach The communication apparatus according to claim 1; and further, the references teach wherein the communication apparatus that decides an initial value of the transmission buffer size by referring to measured data indicating the network status of same TCP connection (Wen et al. teaches that the transmission buffer size adjusting section determines the number of packets to be decreased, and that the transmission buffer size adjusting section adjusts the data transmission quantity by reducing the buffer size by the determined number of packets that are decreased (par [0079][0080])).  

Regarding Claim 5, the combined teachings of Wen et al. and Tivig teach The communication apparatus according to claim 1; and further, the references teach wherein the communication apparatus that performs a function of a proxy server that is deployed between a contents server and a communication terminal that requests data transmission via the contents server (Tivig teaches that a TCP proxy comprises a system that resides in a traffic path and acts as a proxy between a client and a server in a TCP session (par [0046]; FIG. 7); TCP is a reliable protocol that guarantees the delivery of content (par [0058])), and terminates TCP connection with the communication terminal (Tivig teaches that the client’s TCP session terminates on the system and the system initiates a TCP session to the server on the client’s behalf (par [0046])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wen et al. so that the communication apparatus comprises a TCP terminating part that terminates TCP communication with an apparatus of data transmission destination, as taught by Tivig.  The modification would have allowed the system to control and manipulate traffic flow to increase both the instantaneous and overall performance of TCP content delivery (see Tivig, par [0046]). 

Regarding Claims 6 and 10, Claims 6 and 10 are directed to a method/computer medium claims and they do not teach or further define over the limitations recited in claim 1.   Therefore, claims 6 and 10 are also rejected for similar reasons set forth in claim 1.
	
Regarding Claims 7-9 and 11-15, Claims 7-9 and 11-15 are directed to method/computer medium claims and they do not teach or further define over the limitations recited in claims 2-5.   Therefore, claims 7-9 and 11-15 are also rejected for similar reasons set forth in claims 2-5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414